Case 2:21-cv-00778-TAD-KK Document 161 Filed 09/13/21 Page 1 of 4 PageID #: 2928



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA

  THE STATE OF LOUISIANA,
  By and through its Attorney General, JEFF
  LANDRY, et al.,
                                     PLAINTIFFS,

  v.

  JOSEPH R. BIDEN, JR., in his official capacity
  as President of the United States; et al.,                CIVIL ACTION NO. 2:21-cv-778-TAD-KK
                                     DEFENDANTS.


                             MOTION FOR STATUS CONFERENCE

         Plaintiff States respectfully move for a prompt telephonic status conference in view of

 proceedings in Friends of the Earth v Haaland, No. 1:21-cv-02317 (D.D.C.), which may interfere with

 this Court’s existing orders. In support thereof, Plaintiff States represent:

         1.      On June 15, 2021, this Court entered a preliminary injunction enjoining and restraining

 Defendants Secretary Haaland et al “from implementing the Pause of new oil and natural gas leases . .

 . in offshore waters as set forth in Section 208, Executive Order 14008.” Order (ECF 140) at 1. This

 Court then expressly made clear that Defendants are “enjoined and restrained from implementing said

 Pause with respect to Lease Sale 257[.]” Id. at 2.

         2.       On July 27, 2021, Defendant Secretary Haaland testified before the Senate Committee

 on Energy and Natural Resources that “the Pause is still in place.” RJN (ECF 148) at 1. Plaintiff States

 accordingly filed a Motion for Order to Show Cause and to Compel Compliance with Preliminary

 Injunction (ECF 149).
Case 2:21-cv-00778-TAD-KK Document 161 Filed 09/13/21 Page 2 of 4 PageID #: 2929



           3.         With Plaintiff States’ Motion for Order to Show Cause pending, a subordinate of

 Defendant Secretary Haaland electronically signed a Record of Decision (“ROD”) re-instating Lease

 Sale 257 on August 31, 2021, 3:23 p.m. 1

           4.         At 7:17 p.m., i.e., less than four hours after the ROD was signed, a group of

 environmental activists — Friends of the Earth, Healthy Gulf, Sierra Club, and Center for Biological

 Diversity — filed a 52 page complaint in the U.S. District Court for the District of Columbia alleging

 the ROD violates NEPA and the APA. Exh. 1. Metadata and filenames indicate at least some of the

 Friends of the Earth filings were prepared before the ROD was executed.

           5.         On September 8, 2021, the Friends of the Earth plaintiffs filed a “Notice Requesting Pre-

 Motion Conference” urging that “[e]xpedited consideration of the merits is . . . warranted because

 time is of the essence,” and they “seek urgent relief: vacatur of the decision to hold this lease sale

 before the sale occurs this fall.” Exh. 2 at 4.

           6.         “Upon consideration of Plaintiffs’ notice requesting pre-motion conference, and in

 light of Plaintiffs’ indication that the lease sale they seek to challenge may ‘take place as early as

 October,’” the U.S. District Court for the District of Columbia ordered the parties to appear for a

 telephonic status conference on September 14, 2021, at 11:00 a.m., to discuss how best to proceed in

 this matter.” Exh. 3 at Minute Order (Sept. 8, 2021).

           7.         Each of the plaintiffs in Friends of the Earth had previously sought to intervene in this

 case, and they did so without raising the NEPA and APA concerns on which they now seek to proceed

 on an expedited basis in D.D.C. Their claims related to the scope of the EIS directly contradict their

 arguments to this Court, compare Exh. 1 ¶¶ 5, 179, 181 with Br. Amicus Curiae (ECF 123) at 22-23, and

 appear to be foreclosed by D.C. Circuit precedent, Center for Biological Diversity v. Interior, 563 F.3d 466,



           1   The ROD is available at https://www.boem.gov/sites/default/files/documents/oil-gas-energy/GOM-LS-
 257.pdf


                                                         -2-
Case 2:21-cv-00778-TAD-KK Document 161 Filed 09/13/21 Page 3 of 4 PageID #: 2930



 482-83 (D.C. Cir. 2009); North Slope Borough v. Andrus, 642 F.2d 689, 606, 609 (D.C. Cir. 1980). Indeed,

 analogous challenges by Friends of the Earth plaintiffs Sierra Club and Center for Biological Diversity

 to the EISs supporting Lease Sale 250 and Lease Sale 251 were rejected last year. Gulf Restoration

 Network v. Bernhardt, 456 F. Supp. 3d 81 (D.D.C. 2020). Such weak claims raise an inference that the

 underlying purpose is merely to delay and disrupt Lease Sale 257. See Mem. (ECF 73-1) at 1, 9

 (explaining the putative intervenors “devoted years to advocating for a pause in federal oil and gas

 leasing” and “[t]he Sierra Club is dedicated to . . . slowing or stopping the expansion of fossil fuel

 production and infrastructure”).

         8.       Because the Friends of the Earth litigation seeks to delay Lease Sale 257 or cancel it

 altogether, a favorable ruling in that case will undermine this Court’s preliminary injunction by

 continuing the irreparable harm suffered by Plaintiff States. These duplicative proceedings threaten to

 undermine this Court’s jurisdiction, result in conflicting orders, and render this Court’s preliminary

 injunction a nullity. Accordingly, it is necessary for all relevant parties, including the Friends of the Earth

 plaintiffs, to confer with the Court to sort out these concerns.

         WHEREFORE, Plaintiff States move for a prompt Status Conference, and further move that

 the Court order amici and putative intervenors Friends of the Earth, Healthy Gulf, Sierra Club, and

 Center for Biological Diversity participate in that status conference.




                                                      -3-
Case 2:21-cv-00778-TAD-KK Document 161 Filed 09/13/21 Page 4 of 4 PageID #: 2931



  Dated: September 13, 2021             Respectfully submitted,

  TYLER R. GREEN                        JEFF LANDRY
  DANIEL SHAPIRO                         Attorney General
  CONSOVOY MCCARTHY PLLC
  222 S. Main Street, 5th Floor             /s/ Elizabeth B. Murrill T
  Salt Lake City, UT 84101
  (703) 243-9423                        ELIZABETH B. MURRILL
                                         Solicitor General
                                        JOSEPH S. ST. JOHN
                                         Deputy Solicitor General
                                        BENJAMIN WALLACE
                                         Assistant Solicitor General
                                        LOUISIANA DEPARTMENT OF JUSTICE
                                        1885 N. Third Street
                                        Baton Rouge, LA 70804
                                        Tel: (225) 326-6766
                                        murrille@ag.louisiana.gov
                                        stjohnj@ag.louisiana.gov

                                        Counsel for Plaintiff States




                                      -4-
